Citation Nr: 0523277	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  97-20 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from August 1972 to December 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  The case was last before the Board in October 2003, 
when it was remanded for further, specified development which 
has now been completed.  


FINDINGS OF FACT

1.  The appellant did not engage in combat with the enemy, 
and he does not have PTSD.  

2.  No chronic acquired psychiatric disorder was present in 
service, a psychosis was not manifested within one year of 
the veteran's discharge from service, and no currently 
present acquired psychiatric disorder is etiologically 
related to service.  


CONCLUSION OF LAW

Entitlement to service connection for psychiatric disability  
is not established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the AMC dated March 25, 2004.  In this 
letter, the AMC specifically informed the appellant of the 
current status of his claim and of the evidence already of 
record in support of that claim, and of what the evidence 
must show in order to support the claim.  The appellant was 
also asked to inform the RO of any additional evidence which 
he thought would support his claim, so that the RO could 
attempt to obtain this additional evidence for him.  
Moreover, since the veteran was informed of the evidence that 
would be pertinent to his claim and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive VA and private medical records have been obtained.  
As discussed below, VA had unsuccessfully attempted to obtain 
copies of some early postservice private medical records; 
however, the appellant was notified of this, and he has also 
been unable to obtain these medical records.  Neither the 
appellant nor his representative has identified any 
additional evidence which could be obtained to substantiate 
the present claim, and the Board is also unaware of any such 
outstanding evidence.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in 1997, long before the enactment of 
the VCAA in November 2000.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claim was last adjudicated 
in March 2005 after the final VCAA letter was issued in March 
2004.  There is no indication or reason to believe that that 
the ultimate decision of the RO or AMC on the merits of this 
claim would have been different had initial adjudication been 
preceded by complete VCAA notification and development.  In 
sum, the Board is satisfied that VA properly processed the 
claim following compliance with the notice requirements of 
the VCAA and the implementing regulations and that any 
procedural errors in the development and consideration of the 
claim by the RO or the AMC were harmless and non prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
such as schizophrenia to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the course of the present claim, § 3.304(f) was 
amended, effective March 7, 1997.  64 Fed. Reg. 32807-32808 
(1999).  The amended regulation, 38 C.F.R. § 3.304(f) (2001), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Subsequent 
amendments to this regulation, effective March 7, 2002, did 
not change these provisions.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant never served in combat and it is not contended 
that he did.  There are no service-connected disabilities at 
the present time.  

Since January 1993, the appellant has been in receipt of 
nonservice-connected pension benefits, primarily based upon 
disability resulting from paranoid schizophrenia.  The 
appellant has been diagnosed with paranoid schizophrenia 
since 1983, more than seven years after service.  He 
initially contended that this disability was either 
aggravated in service or was first manifested within one year 
of service.  Unfortunately, several attempts by VA to obtain 
private medical records from Chestnut Ridge Counseling 
Services, Inc. (CRCSI), which may or may not have evidenced 
the presence of schizophrenia within one year of service, 
have been unsuccessful.  See, e.g., the RO's letters to the 
appellant and/or to CRCSI dated April 16, 1996, November 30, 
1998, and March 23, 2002; and the responses from CRCSI in 
June 1996 and those on behalf of the appellant dated July 31, 
1996, and April 16,2002.  Thus, the current evidentiary 
record does not include competent medical evidence of 
schizophrenia at any time in service or for many years 
afterward.  

The appellant now contends that he suffers from PTSD as a 
result of an incident in 1975 when, at the age of 20 or 21, 
he had consensual homosexual relations with a military 
supervisor in a successful effort to obtain approval for him 
to attend NCO (Non-Commissioned Officer) school.  He contends 
that this incident was physically more painful than he had 
anticipated and that he has been disturbed ever since, 
causing him to engage in bizarre behavior such as repeated 
instances of indecent exposure to adolescent boys and of 
public defecation since the initial incident occurred in 
1975.  Unfortunately, the several diagnoses of PTSD stemming 
from the incident in service which are of record were not 
based (at least initially) upon a thorough review of the 
extensive historical material contained in the claims files 
(including some very credible material which contradicts the 
veteran's accounts of his medical and sexual history) and 
usually describe the incident in service as a sexual assault 
or even as a rape, which is contrary to the facts admitted by 
the appellant.  A written statement received in February 2000 
from the former military supervisor named by the appellant 
indicates only that they had engaged in "behavior which was 
not appropriate," with no hint of coercion or force.  This 
individual did not sign a statement previously prepared for 
him in which he would have admitted that "events took place 
as they are stated" by the appellant.  The Board has 
concluded that a preponderance of the evidence indicates that 
the sexual episode in service was not a rape, or even a 
nonconsensual event, as currently contended by the appellant.  
Accordingly, the Board then sought a comprehensive medical 
opinion from a psychiatric expert based upon an examination 
of the appellant and a comprehensive and complete review of 
the extensive historical material contained in the four 
volumes of the appellant's claims file.  The report of that 
psychiatric evaluation of the appellant, conducted in 
December 2004, is as follows:

IDENTIFICATION:
The veteran is a...single, 50-year-old male..., who is 
currently receiving nonservice-connected pension for 
Paranoid Schizophrenia, and who reports for a C&P 
[Compensation & Pension] examination on December 8, 
2004, as a matter of remand from the Board of Veteran's 
Appeals....

The Remand Board is specifically asking this examiner as 
to whether or not this man has any ongoing psychiatric 
conditions and, if so, if these conditions were caused 
or aggravated by military service.  Additionally, the 
Board is requesting an evaluation of this gentleman for 
PTSD and has instructed this examiner to consider the 
sexual encounter which he has claimed as a stressor to 
have been consensual rather than forced.  

MILITARY HISTORY AND STRESSOR INFORMATION:
This man served honorably in the US Army between August 
1972 and December 1975.  

While in service in 1972 he was arrested for public 
exhibitionism, but indicates that he was merely 
"streaking" with a number of other people in Myrtle 
Beach, South Carolina, at the time.  He feels that the 
VA has tried to turn this into an instance of specific 
sexual deviation.  

In 1975, the veteran alleges that a Sargent [W.] and he 
engaged in inappropriate sexual behavior.  It is his 
contention that this Sargent had been pressuring him for 
oral sex for a number of months but that he resisted.  
At one point the veteran claims that he wanted to go to 
NCO school and needed Sargent [W.]'s permission in this 
regard.  Eventually he made a bargain to offer the 
Sargent oral sex in exchange for his paperwork and went 
to his apartment in this regard.  

The veteran claims that he was not aroused by this oral 
stimulation and that this caused Sargent [W.] to be 
upset.  Sargent [W.] persuaded the veteran to allow him 
to perform anal sex on him.  The veteran indicates that 
he was in great pain when this occurred and that he 
asked him to stop on a number of occasions but that he 
did not.  

Afterwards he felt that his "guts were all over the 
bed", and indicates that he was hurt so bad that he 
couldn't move for an hour or so.  

There has evidently been a statement from Sargent [W.] 
which acknowledged that they had engaged in 
inappropriate behavior but did not include any admission 
on his part that this was nonconsensual.  

It should be pointed out that in 1975 shortly after 
this, the veteran was arrested in Germany by military 
police for exposing himself in public.  He claims that 
this was not an exposure anymore[sic] than the one in 
1972 was, but rather that he was "defecating" outside 
because he could no longer defecate inside because he 
felt dirty.  He feels that this was somehow related to 
the experience with Sargent [W.] and explained that if 
he were outside when he defecated and became soiled, 
that there would be an excuse for his being soiled 
(please see below).  

Also relevant to his claimed stressor is the fact that 
several years after he was discharged from the military 
this man was arrested and spent three years in jail for 
perpetrating a sexual trauma on a 13-year-old boy.  

Again, the issue is whether or not this encounter was 
consensual or nonconsensual.  The evidence to date as 
evaluated by the Remand Board is that it was of a 
consensual nature.  In view of this, then a diagnosis of 
PTSD cannot be made.  

SYMPTOMS AND SUBJECTIVE DISTRESS:
It is the veteran's report that as a result of this 
experience he has developed an obsession with 
defecation.  He feels that he can never clean his anus 
quite as much as he should, he indicates that he ends up 
with feces all over his hands whenever he tries to 
defecate, explains that he has gotten his body to the 
point where it only needs to defecate every seven to ten 
days and he reports that he has lost many jobs because 
he has left, believing that other people would be able 
to smell feces on him.  He claims that other people have 
told him that he smells like feces at times and that 
they did not approve of this.  Very much of this is 
clearly very delusional and obsessive in nature and is 
certainly far beyond any type of traumatic symptoms, 
even if his experience in 1975 with Sargent [W.] were 
nonconsensual.  It is more a function of his psychosis.  

Aside from thinking about this alleged experience with 
Sargent [W.] frequently, the veteran also indicates that 
he has nightmares about it periodically.  

Aside from these type of symptoms, the veteran continues 
to have problems with auditory and visual hallucinations 
as well as with erratic emotional moods.  His thought 
processes at times tend to become confused and he is 
obsessed with a variety of types of odd behaviors etc.  

The most obvious thing in question here is his obsession 
with his anus, with defecation and with cleanliness.  



PSYCHIATRIC HISTORY:
This man has been evaluated numerous times in a variety 
of different places with diagnosis varying from Paranoid 
Schizophrenia (which clearly does exist) to PTSD by a 
number of examiners who have accepted his report about 
the incident with Sargent [W.] as nonconsensual.  

Even if this were the case, to suggest that he has PTSD 
rather than paranoid schizophrenia is completely 
untenable from a scientific viewpoint.  

He has had multiple evaluations over the years in this 
regard and conflicting information has been provided.  

The last examination occurred at [*] in October 2002, at 
which time a diagnosis of PTSD was offered, but the 
examiner made it very clear that this was a diagnosis 
based purely and simply on accepting what the veteran 
had to report as, in fact, accurate with no verifiable 
evidence in this regard.  

The veteran's story about what occurred in service has 
varied to some extent.  He indicates that he did not 
mention anything about it until 1997 because he was 
"afraid."  He has an explanation for all of his sexual 
indiscretions and essentially refutes that[sic] the fact 
that they were criminal exhibitionist behavior, except 
for the last one which occurred in the late 1970's.  
When asked as to whether or not he felt this was related 
to the incident in 1975, he indicated that he could not 
offer an explanation but thought that it might be.  

He has been coming to the VA here in [*] for about ten 
years and is primarily involved in schizophrenia support 
groups as well as the Drop-In Center.  He has been 
followed episodically for medication management and has 
been relatively noncompliant with medication over the 
years.  His last prescription was for Prozac 20 mg q.d., 
but he reports that he has not been taking this and is 
opposed to taking medications for a variety of 
indefensible reasons.  



MEDICAL HISTORY:
Patient denies any difficulties in this regard and is 
not being treated for any type of medical problems at 
the present time.  

SUBSTANCE USE AND ABUSE HISTORY:
The patient denies difficulties in this regard.  

LEGAL HISTORY:
The veteran has been arrested on two previous occasions 
for exhibitionism (both of which he denies were 
exhibitionism) and for a sexual molestation of a 13-
year-old boy in the late 1970's.  He claims no other 
legal difficulties since then.  

SOCIAL, EDUCATIONAL AND OCCUPATIONAL HISTORIES:
The patient is one of two children born to his parents.  
At age 8, he went off to an orphanage because his father 
died, his mother having died four years before that.  

He indicated that he was criticized in the poor 
orphanage but denies that he was abused or in any way 
traumatized in that facility (in conflict to other 
records in this regard).  

He denies that he had any sexual problems before he 
entered the military and that he had any type of sexual 
indiscretions of any type.  

He does indicate that he was a Loner, that he was not 
friends with people and that he felt different and an 
outcast which is certainly consistent with his current 
situation.  

Subsequent to military service between 1972 and 1975 the 
patient attended...University...and obtained a total of some 
96 credits.  He could no[t] offer a reasonable 
explanation as to why he left.  

He has had a number of jobs over the years but has not 
worked for 15 or 20 years.  He indicated oddly that he 
left these jobs mostly voluntarily because he was under 
the impression that he smelled like feces and that 
people next to him were objecting to this (clearly a 
paranoid and delusional conception).  

Presently he is living on a nonservice connected 
pension.  

MARITAL HISTORY:
This man is single, has never been married and has no 
children.  

When asked about his sexual orientation he indicated 
that he could not say whether he was homosexual or 
heterosexual, but believes that he has never been able 
to engage in sex with a woman because of what happened 
to him in 1975 with Sargent [W.].  

MENTAL STATUS EXAMINATION:
The veteran was alert, oriented in all three spheres, 
and responded to questions in an initially organized and 
logical manner.  The more he talked, however, the more 
he became confused, tangential at times, and often times 
slightly contradictory.  He is clearly delusional about 
his personal bowel habits and the issue of defecation 
which cause him to continue at this point in time 
periodically to defecate outside for fear that other 
people will smell him or in order to have an explanation 
about [why] he might appear soiled, etc.  

He is paranoid about other people talking about him, has 
visual and auditory hallucinations, has loosened 
associations and clear specific focal delusions, such 
that an overt psychosis is currently quite apparent.  
Activities of daily living are affected as a result of 
his schizophrenia.  

He did appear to be mildly agitated as he was presenting 
his case and greatly frustrated with the fact that the 
VA will not accept the fact that all that is wrong with 
him to this date has occurred as a result of what 
occurred with Sargent [W.] and that it is all a function 
of PTSD.  

He appears to be depressed at times, as well as anxious 
and frustrated.  

His affect at times is labile and slightly 
inappropriate.  He seems overly excited at various 
points and overly subdued at others.  

Memory and intellect appear to be intact and of above 
average capacity.  Unfortunately, he is showing lack of 
concentration and impaired focus as a result of ongoing 
thought process.  This man is showing colossal 
impairments in insight and judgment.  

The overall clinical impression, then, appear[s] to be 
that of Paranoid Schizophrenia that is quite active and 
that is in need of significant treatment.  

There is insufficient evidence to justify a diagnosis of 
PTSD, both with regard to the stressor information that 
has been provided since it is not verifiable and also 
with respect to the symptom pattern which he has 
reported which [is] not consistent with PTSD as defined 
by DSM-IV.  

DIAGNOSTIC IMPRESSIONS:
Based on a review of the available medical records, 
including the veteran's C-file, as well as currently 
conducted clinical examination, and assuming that the 
information gathered is factual and accurate, it is this 
examiner's opinion within a reasonable degree of 
scientific-professional certainty that the veteran 
exhibits the following disorders:

Axis I:  Schizophrenia, Paranoid type, currently active.  
Axis I:  Pedophilia, at least by history and one 
perpetration.  
Axis I:  Exhibitionism, by history.  
Axis II:  Obsessive-Compulsive Personality Disorder.  
Axis III:  Please see medical history section above.  
Axis IV:  The major stressors in this man's life 
continue to be his multiple psychiatric problems and the 
fact that he is not getting treatment for the same.  
Axis V:  GAF score of approximately 65.  

SUMMARY AND CONCLUSIONS:
To respond to the questions asked by the BVA Remand and 
Review Board, this examiner does not find credible 
evidence of PTSD in this particular veteran, either with 
regard to the presence of a verifiable stressor or with 
respect to the symptom pattern, clinical profile and 
psychological history presented, using DSM-IV as a 
guide.  

The veteran does appear to have a history of Paranoid 
Schizophrenia that has been present for quite some 
years, but there is no evidence to suggest that this 
occurred while he was on active duty with the US 
Military, nor within one year of discharge.  He clearly 
has some difficulties with sexuality while he was in the 
military and afterward which resulted in a number of 
arrests for exhibitionism which may also have 
contributed to his encounter and connection with Sargent 
[W.], whether or not an initially consensual encounter 
turned into a nonconsensual one is impossible to say at 
this particular point.  

After reviewing the entire evidentiary record in this appeal, 
consisting of four large volumes of material contained in the 
appellant's VA claims file (including the service medical 
records), the Board has concluded that the previously quoted 
VA examination report represents the most comprehensive, 
complete, and probative medical evidence concerning the 
medical questions at issue in this appeal.  Unlike other 
medical examinations, evaluations, and/or opinions of record, 
only the December 2004 VA psychiatric examination of the 
appellant and the resulting medical opinion were based upon a 
comprehensive review of all of the relevant historical and 
medical material.  Accordingly, the Board adopts that medical 
opinion as its own in this case, and concludes that the 
appellant does not currently have PTSD, whether or not the 
sexual episode in 1975 is viewed as consensual or 
nonconsensual; and that his currently diagnosed paranoid 
schizophrenia was not present in service or for many years 
afterward and is not etiologically related to service.  The 
other Axis I diagnoses reported on the VA examination in 
December 2004, pedophilia and exhibitionism, were diagnosed 
by history only.  The veteran was not found to currently have 
either disorder.  Moreover, it is not contended by or on 
behalf of the appellant that service connection is warranted 
for either of these conditions.  Finally, the obsessive-
compulsive personality disorder reported on Axis II in 
December 2004 is not a disability for which service 
connection may be granted.  See 38 C.F.R. § 3.303(c).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.  That being the case, the 
evidentiary equipoise rule is not applicable to this claim. 


ORDER

Service connection for psychiatric disability, including 
PTSD, is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


